Opinion issued November 21, 2022.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-22-00404-CV
                            ———————————
             IN THE INTEREST OF E.S.T. AKA E.T., A CHILD



                    On Appeal from the 315th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-01176J


                          MEMORANDUM OPINION

      This appeal involves a parental termination case. The trial court entered a

final decree terminating S.C.S.’s (“Mother”) parental rights to her minor child,

E.S.T. (“Elliott”), based on the court’s findings that Mother (1) knowingly placed or

knowingly allowed Elliott to remain in conditions or surroundings which endangered

his physical or emotional well-being, (2) engaged in conduct or knowingly placed
Elliott with persons who engaged in conduct which endangered his physical or

emotional well-being, (3) constructively abandoned Elliott, and (4) failed to comply

with the provisions of a court order. See TEX. FAM. CODE § 161.001(b)(1)(D), (E),

(N), & (O). Mother argues that the decree terminating her parental rights is not final,

and that even if it were, there is legally and factually insufficient evidence supporting

the trial court’s findings that (1) she engaged in one or more predicate acts requiring

termination of her parental rights under Sections 161.001(b)(1)(D), (E), (N), & (O)

of the Texas Family Code, and (2) termination of her parental rights was in Elliott’s

best interest. Mother further contends the trial court abused its discretion by

appointing V.S. (“Valerie”) as Elliott’s conservator.

      We affirm the decree of termination.

                                     Background

      On January 22, 2018, the Texas Department of Family and Protective Services

(“Department”) received a referral concerning Mother’s neglectful supervision of

Elliott.1 According to the referral, Mother had removed two-year old Elliott from

D.J.L.’s (“Father”) care at gunpoint. The Department, which had received other

referrals of Mother’s neglectful supervision of Elliott while the Department’s case



1
      For purposes of this appeal and ease of reference, the term “Department” also
      includes Harris County Child Protective Services.
      To protect the identity of the minor child, we use Elliott as a pseudonym for him
      and Father and Mother to refer to his biological parents. See TEX. R. APP. P. 9.8.

                                           2
was pending, learned in 2019 that Mother was facing federal charges for multiple

counts of robbery. On March 14, 2019, the Department filed a petition seeking

managing conservatorship over Elliott and termination of Mother’s and Father’s

parental rights. Trial commenced on September 10, 2020.2

A.    Trial Testimony on September 10, 2020

      1.     Kirbi Clark

      Elliott’s caseworker, Kirbi Clark (“Clark”), testified the Department became

involved with the family after it received a referral in January 2018 alleging that

Mother had removed Elliott from Father’s care at gunpoint.3 The record reflects that

Mother was charged with aggravated assault with a deadly weapon. According to

Clark, the criminal charge against Mother was dismissed because Father did not

appear for court.

      The Department received another referral in January 2019 alleging a police

officer had seen Elliott alone in a car parked in a hotel parking lot while Mother was

at work inside. The officer reported that he stayed by the car for approximately two




2
      Although the Department’s petition for termination of Father’s parental rights was
      also at issue in trial, Father is not a party to this appeal and, thus, we are limiting
      our discussion to the facts pertaining to Mother, as appropriate.
3
      According to Clark, there were several referrals associated with this incident.

                                             3
hours waiting to locate the mother. Elliott, who was born in February 2016, was two

years old when this incident occurred.4

      Clark testified that, in addition to the aggravated assault with a deadly weapon

charge stemming from the January 2018 incident, Mother was also on deferred

adjudication community supervision for the state jail felony offense of abandoning

a child with intent to return when the case began. The child abandonment charge

stemmed from a 2015 incident when Mother left her two oldest children, who were

eight years old and three years old at the time, alone at home while she was at work.

The 2015 incident also resulted in a referral to the Department for neglectful

supervision. Clark testified that the State had filed a motion to adjudicate guilt with

respect to this charge and Mother’s next court date was in October 2020.

      Clark testified that Mother had also been indicted by a federal grand jury for

robbery, she was arrested in July 2019 for those charges, and was in a federal

detention center at the time of her trial. Clark did not know when Mother’s next

court date for the federal charges was set.

      In addition to the referrals to the Department and Mother’s alleged criminal

conduct, the record reflects Mother tested positive for illegal drugs twice while the


4
      Clark testified that the Department also received a referral in September 2018
      alleging that Mother had left Elliott alone. The record, however, reflects that the
      September 2018 referral involved allegations that Mother was chasing someone
      while she had three children in her car, including one child hanging out of the car
      window.

                                           4
present case was pending. Mother’s hair sample tested positive for cocaine in

February 2018 shortly after the case began. When asked if a parent’s use of cocaine

while caring for a very young child is considered endangering conduct, Clark

testified, “Yes, that is very concerning, in our opinion.” The record reflects that

Mother also tested positive for cocaine and marijuana in May 2018.

      Clark testified the Department developed a family service plan for Mother and

Mother had been participating in services until she was arrested for federal charges

in July 2019. According to Clark, Mother submitted to drug testing, submitted to a

psychological evaluation, and followed the evaluator’s recommendations. Mother

also completed parenting classes and provided a certificate of completion. Mother,

however, did not complete a substance abuse assessment and she did not follow all

recommendations or demonstrate she was able to provide stable housing and stable

employment.5 Mother informed Clark that she was not able to complete her

remaining services while in federal custody. Clark explained that Mother’s hair

sample tested positive for cocaine when the present case began in February 2018,

but that her subsequent drug tests were negative.6 The Department was nevertheless


5
      When asked if Mother had refused to work her services in August 2018, Clark
      testified she did not know because she was not the caseworker at that time. The
      Child Advocate report reflects Mother refused to complete her services in August
      2018.
6
      Contrary to Clark’s assertion, the record reflects Mother also tested positive for
      cocaine and marijuana in May 2018.
                                           5
concerned that Mother had not completed her substance abuse evaluation because

“she never received any treatment, and so, we would hate for her to regress and begin

using illegal substances again.”

      Clark testified that, to her knowledge, Mother had not written any letters to

Elliott or sent him anything since July 2019, when Mother’s confinement in the

Federal Detention Center began. Although Clark received clothes and shoes from

Elliott’s maternal grandmother and D.C. (“David”), Mother’s boyfriend and the

father of her youngest child (“Debra”), Clark did not know if the gifts were sent at

Mother’s direction.7

      With respect to Elliott’s placement, Clark testified that Mother’s two oldest

children were living with their paternal grandmother, who has conservatorship of the

children as a result of the 2015 referral of negligent supervision by Mother. The

paternal grandmother is not related to Elliott. According to Clark, the Department

approached the grandmother about possibly placing Elliott with her, but she was

struggling financially and could not afford to care for another child. Mother’s

youngest child, Debra, was placed with Debra’s father, David.

      Clark testified the Department had completed home studies for Elliott’s

paternal uncle Ivy Davis (“Davis”), Father’s cousin April Spicer (“Spicer”), and



7
      To protect her identity, we use Debra as a pseudonym for her. See TEX. R. APP.
      P. 9.8.
                                         6
David. Although Elliott was initially placed with Davis, Elliott was removed shortly

after. The Department was concerned that Elliott was actually staying with another

paternal relative and it had concerns about the safety of the situation.

      Clark testified that Father submitted his cousin, Spicer, as a possible

placement for Elliott. She testified the Department considered Spicer after Elliott

was removed from Davis’ home. According to Clark, Spicer, whose home study

and risk assessment had been approved, had been visiting with Elliott since March

2020 and those visits had been “very appropriate.” Clark testified that Spicer

appeared to get along well with Elliott and he had bonded with her. Spicer indicated

to Clark that she wanted to keep Elliott long term and Spicer never indicated she

would be unable to do so. Clark also testified that Father was present for one of

Spicer’s visits with Elliott and Father behaved appropriately during the visit. She

did not have any concerns about Spicer’s protective ability. She further testified she

did not have any concerns with respect to Father’s ability to “be appropriate and

respectful” if Elliott were placed with Spicer, and Clark had “not received any

indication that there would be concern for the child’s safety.”

      David, who was present for trial, is Mother’s boyfriend and he has custody of

their infant daughter, Debra. Clark testified that David’s home study was approved,

and he was willing to be a permanent placement for Elliott, “up to and including




                                           7
adoption.” According to Clark, Elliott had visited with Debra and David three times

and David interacts well with Elliott.

      On cross-examination, Clark testified that the Department knew David was

still in a relationship with Mother. The Department was concerned David might not

be willing to keep Elliott long-term if Mother was not released from jail. The

Department was also concerned that David and Mother would continue their

relationship if Mother was released from jail and they questioned whether David

would “still be willing to be protective of [Elliott] and ensure his safety” under those

circumstances. According to Clark, the Department talked to David about these

concerns. David informed the Department he was willing to be protective of Elliott

irrespective of Mother’s release from jail and that he was willing to follow the

guidelines the Department and the court ordered. When asked if the Department

was concerned that Elliott “could potentially be back in an environment where his

mother is around him and has access to him, given her extensive criminal history,”

Clark acknowledged that was a concern. When asked if she felt it was appropriate

for Mother to have this type of contact with Elliott after her release from prison,

Clark testified that Elliott is “very well bonded with his mother, and that as long as

Mr. David is willing to be protective and keep [Elliott] safe, that’s our major

concern.”




                                           8
      Clark testified that the Department was requesting termination of Mother’s

parental rights to Elliott, and she believed that termination of Mother’s rights was in

Elliott’s best interest because Mother had been “unable to provide a safe and loving

and nurturing home.” She also believed that it was in Elliott’s best interest that he

be placed with David. The Department asked to be appointed Elliott’s permanent

managing conservator “to continue to work for permanency” for Elliott. Clark

further testified that Elliot has “been in limbo and he deserves a safe and nurturing

home.”

      2.     Mother’s Testimony

      Mother testified that she has four children, thirteen-year-old “Evan,” seven-

year-old “Erik,” four-year old Elliott, and eight-month-old Debra.8 Evan and Erik

live with their paternal grandmother who has conservatorship of the boys, and Debra

lives with her father, David.

      When asked about her criminal history, Mother testified that she was charged

with the Class A misdemeanor of unlawfully carrying a weapon in 2006 after the

police found a handgun in her car. Mother explained that she was not aware that the



8
      We are using pseudonyms for all the children to protect their identities. During her
      trial in September 2020, Mother testified that Debra was eight months old. The
      record, however, reflects the Department received a referral concerning Debra in
      February 2018—over two and a half years before trial. Thus, the record suggests
      that Debra was older than eight months old when Mother testified in September
      2020.

                                           9
gun was there. She pleaded guilty and was sentenced to ten days in jail. Mother

was also charged with endangering a child in June 2010 after Evan was left at home

alone with access to a firearm. Evan was two years old at the time. Mother explained

that her sister was babysitting for her when she was at work, and her sister left the

kids at home by themselves. Mother also denied that the firearm was in a place

where Evan could have accessed it. She pleaded guilty and was initially placed on

deferred adjudication for that offense. Her deferred adjudication was later revoked,

and she was sentenced to six months in state jail.

       Mother was also charged with the Class B misdemeanor offense of theft in

2012 for theft of jewelry. Mother testified that her friend had stolen the jewelry, not

her, but that the police had arrested Mother because she was with her friend at the

time. Mother testified that despite being innocent, she nevertheless pleaded guilty

to the theft offense because it was cheaper to plead guilty than to hire an attorney to

fight the charge. She was sentenced to two days in jail for the offense.

       Mother also pleaded guilty to the Class A misdemeanor offense of failing to

identify herself to a peace officer in September 2014. Mother denied failing to

identify herself to the officer, and suggested she was charged because she did not

have her driver’s license with her when she was stopped. She was sentenced to

fifteen days in jail for the offense.




                                          10
      Mother was also charged with the state jail felony offense of abandoning a

child with the intent to return in 2015, when she left her two oldest children, eight-

year-old Evan and three-year-old Erik, alone at home while she was at work. Mother

explained she only left the children at home alone because she did not have childcare.

She was placed on deferred adjudication with a period of community supervision for

four years. The State filed a motion to adjudicate guilt with respect to that charge in

May 2018, after she was charged with aggravated assault with a deadly weapon

stemming from the January 2018 incident involving Elliott and Father.9 The motion

to adjudicate was pending as of the time of trial.

      Mother was in federal custody for robbery at the time of trial. According to

the federal indictment, which was admitted into evidence, Mother was charged with

three counts of robbery and three counts of knowingly carrying, using, and

brandishing “a firearm, namely, a handgun, during and in relationship to a crime of

violence.” On November 13, 2018, Mother allegedly robbed a hotel employee “by

means of actual and threatened force, violence, and fear of injury” while knowingly

carrying, using, and brandishing a handgun. On November 17, 2018 and January 6,

2019, Mother also allegedly robbed other hotel employees in the same manner.



9
      Although the testimony reflects that Mother was charged with burglary, the exhibit
      states Mother was charged with aggravated assault with a deadly weapon. The
      assault charge was later dismissed because Father allegedly refused to cooperate
      with the State. Father denied that he failed to cooperate.

                                          11
Mother was arrested for those charges on July 15, 2019. Mother testified that her

next court date for her pending federal charges was set for October 10, 2020, and

she had not been offered a plea deal. She also did not know the range of punishment

for those charges should she be convicted.

      In addition to her criminal history, Mother acknowledged that she also has a

“pretty extensive CPS history.” The circumstances leading to Mother’s 2015 child

abandonment offense involving her children Evan and Erik also resulted in a referral

to the Department. When asked if the 2015 referral included allegations that her

sons were found wandering in the parking lot, Mother testified, “Not to my

knowledge.” She acknowledged that her mother had conservatorship over both boys

because of the referral.10

      When asked about the January 2018 allegations that she and her brother had

gone to Father’s home and retrieved Elliott at gunpoint, Mother testified that the case

had been dismissed because neither she nor her brother had a gun. Mother claimed

that Father recanted his prior statement to police that she had a gun and claimed

Father did not attend any court proceedings because he knew the allegations against

her were untrue. Mother claimed that although Father was fine with her removing

Elliott from his home, he was angry that she brought her brother with her and he


10
      The record reflects the Department received a referral concerning Debra in February
      2018. Mother is listed as the alleged perpetrator and allegations, which are not
      included in the record, were ruled out.
                                          12
called the police in retaliation. Mother acknowledged the Department tried to work

with her and offered her family-based services while Elliott was placed with a friend

in May 2018, and she denied ever refusing to do her services.

         Mother also admitted the Department received a referral in September 2018

alleging she had been seen “driving, chasing somebody” with three kids in her car

with “one kid [] hanging out the window.” While she acknowledged the referral,

Mother denied that the incident giving rise to the referral had ever happened.

According to the Child Advocate’s report, which was admitted into evidence, the

referral was for negligent supervision of Elliott by Mother.

         On January 22, 2019, the Department received another referral alleging

Mother had left Elliott unsupervised in a car parked outside the hotel where she was

employed. Mother testified the car was parked in the front where she could see it

and that she had only gone inside to pick up her check and had come right back out.

Although she acknowledged leaving Elliott in the car unsupervised, she denied that

he was alone for two hours. She also denied working that day and claimed the officer

at the scene spoke to her general manager and a co-worker who corroborated her

story.

         She also acknowledged the Department received another referral concerning

Elliott in May 2017. The referral alleged that one of Mother’s family members, who

was babysitting for then one-year-old Elliott, spanked or hit him and locked him in


                                         13
a closet. Although the Department filed for temporary custody of Elliott at that time,

the judge denied the request.

      On March 13, 2019, Mother was interviewed at the Alcohol, Tobacco and

Firearms’ (“ATF”) offices regarding the federal charges currently pending against

her. Mother admitted that she left her children at home alone when she went for the

interview and when law enforcement searched her apartment, they found a firearm

in a bathroom drawer accessible to the children. Mother, who did not know if the

firearm was loaded, admitted that if the officer testified at the show cause hearing in

this case that the firearm was loaded, she would have no reason to argue the point.

      Mother also admitted that this event was similar to the 2010 referral alleging

she has left Evan home alone with access to a firearm, but she pointed out that the

firearm found in 2010 was in a top kitchen cabinet, whereas the firearm involved in

the March 2019 incident was found in a bathroom drawer. Mother also admitted

that one of the firearms was stolen, but she did know which one. Mother also

acknowledged that the March 2019 incident was the third or fourth documented time

she had left her children unattended, and she agreed that she had a pattern of leaving

her young children unattended.

      Despite her criminal history and history with the Department, Mother testified

she believed she could provide a safe and loving home for Elliott because she had

learned from her past adversities. Mother explained she had been struggling as a


                                          14
single mother working two jobs, and that she only left the children at home alone

because she could not find a babysitter. She explained that unlike in the past, the

children were older, and she now has “stable support” to help overcome those

adversities.

      With respect to possible placements for Elliott, Mother testified she asked

David to intervene in this case and to help her with Elliott after Elliott was removed

from Davis’ home. She testified David filed a motion to intervene a few months

before trial. Mother testified she intended to continue her relationship with David if

Elliott was placed with him. When asked if she intended to live with David as a

couple after she was released from prison, Mother responded, “Depending on the

guidelines. If the guidelines state that I cannot live there, then I will not live there.”

Mother testified she would comply with the court’s rules regarding her visitation and

access to Elliott. She admitted, however, that she has difficulty following the law

and she has a “history of not following rules.” When asked if David knew she had

a habit of leaving children alone with access to firearms, Mother testified, “Well,

I’m sure he’s aware now. He’s on this call.” When asked if she had spoken to David

about “continually leaving young children alone to wander in the parking lot and

have access to loaded weapons,” Mother responded, “Yeah, I think we would know

how to practice safe habits for the children.”




                                           15
      On cross-examination, Mother testified she understood that if the court placed

Elliott with David, there would likely be “very, very strict restrictions about [her]

access and visitation” to Elliott, and Mother testified that she would abide by those

restrictions. Mother understood that if she violated those rules, it was possible the

Department would remove both Elliott and Debra, his younger half-sister, from

David’s home.

      With respect to Father’s proposed placement, Mother testified she did not

know Spicer, and, unlike David, Mother would not have any contact or interactions

with Spicer. She further testified that she was not opposed to having a relationship

with Spicer or reaching out to Elliott through Spicer.

      With respect to her family service plan, Mother testified that she received her

current service plan in March 2019 and she completed it by July 2019.11 Mother

denied that she refused to do services in August 2018. When asked why she did not

complete the substance abuse assessment required by her plan, Mother testified that

she was working with a different social worker at the time and the social worker told

her she did not need to complete the substance abuse assessment because, aside from

her initial test, all of Mother’s drug tests were negative. Mother testified that she

was under the impression she had completed all her requirements by the time she



11
      Mother received a family service plan after she allegedly removed Elliott from
      Father’s possession at gunpoint in January 2018.
                                         16
was arrested in July 2019. Mother testified that she emailed Clark while she was in

federal detention and informed her that she had completed her plan and she had been

sending Clark all her pay stubs prior to her arrest. Mother testified that she learned

the Department believed she had not completed her requirements while she was in

federal detention and she submitted to a drug test while there. Mother testified that

given her incarceration, she had limited access to the services she needed to complete

her service plan to the Department’s satisfaction. When asked about her positive

drug tests, Mother testified that she has never used drugs. She explained that the

small amount of cocaine found in her hair at the beginning of the case could have

been because she deals with cash at work and cocaine could have been transferred

to her that way.

      3.     Jamesha Roy

      Jamesha Roy (“Roy”), Elliott’s Child Advocate, agreed that Mother’s parental

rights to Elliott should be terminated and she believed it was in Elliott’s best interest

to appoint the Department as Elliott’s sole managing conservator. Roy explained

that Mother had not demonstrated she was able to care for Elliott and, given her

criminal history and history with the Department, Mother was not able to provide a

safe and stable home for Elliott. When asked if she had an opinion as to placement,

Roy testified she wanted more time to investigate the issue because she had concerns

about the protective capacity of the current placement options, including David. Roy


                                           17
testified that Elliott’s current foster home was meeting all of Elliott’s emotional,

educational, and physical needs and his foster mother was willing to keep him long-

term while the Department determined the best possible relative or fictive kin

placement for Elliott.

         After hearing closing arguments, the trial court informed the parties that it

wanted more time to consider placement options and would render a judgment by

email.

B.       Trial Testimony on November 11, 2020 and December 2, 2020

         On November 11, 2020, Father, who was not present for trial, made a motion

to reopen the evidence to allow him to testify on the merits. After the court granted

his motion to reopen the evidence, Father testified that he was watching Elliott in

January or February 2018 at Mother’s request. When Mother did not come home as

planned, he repeatedly contacted her, and she became belligerent and threatened

him. At that point, Father gathered up Elliott’s things and took him to Father’s

friend’s home because he did not feel it was safe for Elliott to be with Mother.

         Father testified that he also called the police to inform them that he was not

kidnapping Elliott, and that Mother had been threatening him. Father also contacted

the Department. According to Father, Mother arrived at his friend’s home a few

weeks later with her mother and her brother and they took Elliott away at gunpoint.




                                           18
Father testified that all three were charged with a crime because of this incident.12

Father explained that, if he could not have possession of Elliott, he wanted Elliott

placed with Spicer, over David, because Father believed that anyone associated with

Mother would allow her access to Elliott.

       On December 2, 2020, the trial concluded after the parties made their closing

arguments.

C.     Final Decree and Post-Trial Events

       The trial court signed a final decree on February 3, 2021 terminating Mother’s

and Father’s parental rights to Elliott and appointing the Department as Elliott’s sole

managing conservator. The trial court terminated Mother’s rights based on the

court’s findings that (1) Mother committed the predicate bases for termination under

Subsections D, E, N, and O of the Family Code, and (2) termination of Mother’s

rights was in Elliott’s best interest.

       Mother and Father appealed the final decree. While their appeals were

pending, the trial court granted Father’s motion for new trial and signed an order on

April 13, 2021 vacating the portion of the February 2021 decree terminating Father’s

parental rights and resetting his case for trial. The order states:

       After hearing the arguments presented and taking judicial notice of the
       Court’s file, the Court finds that good cause exists to grant the motion.


12
       The record reflects that Mother was charged with aggravated assault with a deadly
       weapon.

                                           19
      In accordance with this ruling, the Court vacates the portion of the
      February 3, 2021 final decree of termination that terminated [Father’s]
      parental rights.

D.    Father’s New Trial13

      On January 25, 2022 and March 10, 2022, the court held a new trial as to the

Department’s claims against Father. On March 10, 2022, the trial court heard

testimony regarding a mediated settlement agreement (“MSA”) executed by Father,

the Department, and Elliott’s attorney ad litem. In the MSA, the parties agreed that

V.S. (“Valerie”), the mother of one of Father’s older sons, would be appointed as

Elliott’s sole managing conservator, Father would be appointed as a possessory

conservator, and David would be appointed as a non-parent possessory conservator

for the limited purpose of enabling sibling visitation.

      1.     Clark

      Clark testified that Elliott had visited with Valerie and her family five times,

including two overnight weekend visits. She reported the visits had been going

“really, really well” and after the first visit, Elliott asked when he was going back.

According to Clark, Elliott is bonded with Valerie and he talks about Valerie and her

seventeen-year-old son, Elliott’s half-brother, all the time. Elliott’s half-brother is

excited about living with Elliott and getting to know him. The Department had no



13
      Although Mother did not appear at or participate in the 2022 trial, we include this
      background information because the proceeding is relevant to Mother’s issues on
      appeal.
                                          20
concerns with placing Elliott with Valerie and Clark believed it would be in Elliott’s

best interest for the trial court to render a final decree in conformance with the MSA.

Clark testified that Elliott should continue with therapy for a brief period.

      2.     Valerie

      Valerie, the mother of Father’s seventeen-year-old son, testified that she was

willing to take Elliott into her home and be appointed as his sole managing

conservator. She explained that she had discussed the matter with her husband and

family, and they were all in agreement.

      Valerie testified that it had been “an absolutely joy” getting to know Elliott

the last few weeks and she was “pleasantly surprised at just how adjusted” he was.

She noted that Elliott is excited about coming to her home and he does not want to

leave. With respect to Elliott’s relationship with his half-brother, Valerie testified

Elliott “absolutely adores his brother and the feeling’s mutual.” Valerie’s son has

“really taken” to Elliott and her husband adores him. According to Valerie, Elliott

“fits right in and I’m just so, so happy that it has turned out the way that it has.”

Valerie also testified that it was necessary for Elliott to continue with therapy for the

time being and she agreed to continue with his sessions.

      3.     Roy

      Roy, Elliott’s Child Advocate, testified next.         Roy testified that Child

Advocates was not a party to the MSA, and they had concerns about allowing Father


                                           21
to visit Elliott. With respect to Valerie, Roy testified she observed Elliott in

Valerie’s home and had spoken with Elliott outside of those visits. According to

Roy, Elliott really likes Valerie’s home, and he is excited about moving there. She

believed that Valerie and her family are nice, and they have “adjusted to him well.”

She further testified that Valerie and her family enjoy having Elliott in their home

and they have the means to care for him. According to Roy, Child Advocates had

no concerns about Valerie’s relationship with Elliott or her ability to care for him.

Roy did, however, have some concerns about Valerie’s ability to oversee Father’s

visitations. Nevertheless, Roy further testified she believed Valerie will “have pretty

good protective capacity when it comes to like meeting his needs and making sure

that everything is taken care of, and if issues arise, she’ll be able to meet those --

those needs.”14

      On May 10, 2022, the trial court issued a final decree that, as agreed in the

MSA, appointed Valerie as Elliott’s sole managing conservator, Father as a

possessory conservator, and David as a non-parent possessory conservator for the

limited purpose of enabling sibling visitation. The final decree states:

      On February 3, 2021, the Court entered a decree terminating the
      parental rights of [Mother] and [Father].

      ....


14
      Father also testified but only for the purposes of asking the court to render judgment
      in accordance with the MSA.
                                            22
      The retrial of the issues involving the parental rights of [Father] was
      heard on January 25, 2022, and March 10, 2022.

      The Court makes no changes to the Court’s February 3, 2021 decree
      except to vacate the portion of the judgment terminating the parental
      rights of [Father]. The Court’s decision to terminate the parental rights
      of [Mother] in the February 3, 2021 decree remains unchanged.

      On May 25, 2022, Mother filed a notice of appeal challenging the May 10,

2022 decree.

                                    Jurisdiction

      In her first issue, Mother argues there is no final decree terminating her

parental rights because the February 3, 2021 decree was vacated when the trial court

granted Father’s motion for new trial on April 13, 2021. She argues the May 10,

2022 decree does not state the grounds upon which Mother’s rights were terminated

and thus, the decree does not satisfy the requirements of Section 161.206 of the

Family Code and Rule 306 of the Rules of Civil Procedure as to her. TEX. FAM.

CODE § 161.206 (setting forth requirements for final decree of termination); TEX. R.

CIV. P. 306 (requiring final decree of termination to, among other things, “state the

specific grounds for termination”). Although she does not expressly state as much,

Mother’s first issue raises the question of our jurisdiction over her appeal.

      This Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders that the Legislature has designated as immediately

appealable. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We


                                          23
do not have jurisdiction over interlocutory appeals of parental termination decrees.

See In re E.S.T., No. 01-21-00088-CV, 2021 WL 3669629, at *1 (Tex. App.—

Houston [1st Dist.] Aug. 18, 2021, no pet.) (mem. op.); see also In re C.R.D., No.

03-19-00561-CV, 2019 WL 4281929, at *1 (Tex. App.—Austin Sept. 11, 2019, no

pet.) (mem. op.) (dismissing termination appeal where order did not dispose of all

parties and issues); In re E.A.F., No. 14-13-00618-CV, 2013 WL 4945751, at *1

(Tex. App.—Houston [14th Dist.] Sept. 12, 2013, no pet.) (mem. op.) (same). Thus,

if Mother is correct and there is no final decree in this case disposing of the

Department’s claims against her, we have no choice but to dismiss her appeal for

want of jurisdiction.

      Mother argues the trial court’s April 13, 2021 order granting Father’s motion

for new trial vacated the entire February 3, 2021 termination decree, including the

portion of the decree terminating her parental rights. The April 13, 2021 decree,

however, expressly states:

      After hearing the arguments presented and taking judicial notice of the
      Court’s file, the Court finds that good cause exists to grant the motion.

      In accordance with this ruling, the Court vacates the portion of the
      February 3, 2021 final decree of termination that terminated [Father’s]
      parental rights.

(Emphasis added). Thus, contrary to Mother’s assertion, the April 13, 2021 order

did not vacate the portion of the February 3, 2021 decree terminating her parental

rights to Elliott. Rather, the April 13, 2021 order rendered the initial February 3,

                                         24
2021 decree interlocutory because the decree no longer disposed of all parties and

issues in this termination proceeding.

      After Father’s new trial concluded in 2022, the trial court issued a second

termination decree on May 10, 2022 disposing of the remaining claims against

Father. When the trial court issued the May 10, 2022 decree, the interlocutory

February 3, 2021 decree merged into it and became final. See Bonsmara Natural

Beef Co., L.L.C. v. Hart of Texas Cattle Feeders, L.L.C., 603 S.W.3d 385, 390 (Tex.

2020) (“When a trial court renders a final judgment, the court’s interlocutory orders

merge into the judgment. . .”); Webb v. Jorns, 488 S.W.2d 407, 408–09 (Tex. 1972)

(holding interlocutory order merges into final judgment and becomes final for

purposes of appeal).

      Mother does not dispute that the portions of the February 3, 2021 decree

terminating her parental rights satisfies the requirements of Section 161.206 of the

Family Code and Rule 306 of the Rules of Civil Procedure as to her. TEX. FAM.

CODE § 161.206; TEX. R. CIV. P. 306. Instead, she contends that the February 3,

2021 decree did not merge into the May 10, 2022 decree, because the May 10, 2022

decree merely states that “any and all previous interlocutory orders are incorporated

into this final judgment,” and does not expressly state that the February 3, 2021

decree is incorporated by reference. But interlocutory orders need not be expressly

incorporated by reference for purposes of merging into a final judgment. An


                                         25
interlocutory judgment merges into the final judgment and become final for purposes

of appeal, “whether or not the interlocutory judgment is specifically named within

the final judgment.” See Radelow-Gittens Real Prop. Mgmt. v. Pamex Foods, 735

S.W.2d 558, 560 (Tex. App.—Dallas 1987, writ ref’d n.r.e.); see also Runnymede

Corp. v. Metroplex Plaza, Inc., 543 S.W.2d 4, 5 (Tex. Civ. App.—Dallas 1976, writ

ref’d) (holding interlocutory summary judgment merged into final order dismissing

suit when court sustained plea in abatement, even though final order “did not refer to

the previous interlocutory order and did not mention [remaining defendant]”). We

thus conclude that the May 10, 2022 decree is the final decree and because the

interlocutory February 3, 2021 decree was not vacated as to Mother, that

interlocutory decree merged into the final May 10, 2022 decree and became final for

purposes of appeal.

      We overrule Mother’s first issue.

                      Termination of Mother’s Parental Rights

      In her second, third, fourth, and fifth issues, Mother argues there is legally and

factually insufficient evidence supporting the trial court’s findings she engaged in

the predicate acts set forth in Texas Family Code Sections 161.001(b)(1)(D), (E),

(N), & (O). See TEX. FAM. CODE § 161.001(b)(1)(D), (E), (N), & (O). She also

argues there is legally and factually insufficient evidence supporting the trial court’s

finding that termination of her parental rights was in Elliott’s best interest.


                                           26
A.    Standard of Review

      A parent’s rights to the “companionship, care, custody, and management” of

his or her child is a constitutional interest “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758–59 (1982) (quoting Lassiter v. Dep’t

of Soc. Servs., 452 U.S. 18, 27 (1981)); see In re M.S., 115 S.W.3d 534, 547 (Tex.

2003). The United States Supreme Court has emphasized that “the interest of [a]

parent[] in the care, custody, and control of [her] children . . . is perhaps the oldest

of the fundamental liberty interests recognized by th[e] Court.” Troxel v. Granville,

530 U.S. 57, 65 (2000). Likewise, the Texas Supreme Court has concluded that

“[t]his natural parental right” is “essential,” “a basic civil right of man,” and “far

more precious than property rights.” Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)

(internal quotations omitted).    Consequently, we strictly scrutinize termination

proceedings and strictly construe the involuntary termination statutes in favor of the

parent. Id.

      In a termination case under Texas Family Code section 161.001, the

Department must establish, by clear and convincing evidence, that (1) the parent

committed one or more of the enumerated acts or omissions justifying termination

and (2) termination is in the best interest of the child.             See TEX. FAM.

CODE § 161.001(b). Clear and convincing evidence is “the measure or degree of

proof that will produce in the mind of the trier of fact a firm belief or conviction as


                                          27
to the truth of the allegations sought to be established.” Id. § 101.007; In re J.F.C.,

96 S.W.3d 256, 264 (Tex. 2002). Only one predicate finding under Section

161.001(b)(1) is necessary to support a judgment of termination when there is also

a finding that termination is in the child’s best interest. In re A.V., 113 S.W.3d 355,

362 (Tex. 2003).

      When reviewing the legal sufficiency of the evidence in a case involving

termination of parental rights, we determine whether the evidence is such that a

factfinder could reasonably form a firm belief or conviction that there existed

grounds for termination under Section 161.001(b)(1) and that termination was in the

best interest of the child. See TEX. FAM. CODE § 161.001(b)(1), (2); In re J.F.C., 96

S.W.3d at 266. In doing so, we examine all evidence in the light most favorable to

the finding, assuming the “factfinder resolved disputed facts in favor of its finding

if a reasonable factfinder could do so.” In re J.F.C., 96 S.W.3d at 266. We must

also disregard all evidence that the factfinder could have reasonably disbelieved or

found to not be credible. Id. But this does not mean we must disregard all evidence

that does not support the finding. Id. Because of the heightened standard, we must

also be mindful of any undisputed evidence contrary to the finding and consider that

evidence in our analysis. Id. If we determine that no reasonable trier of fact could

form a firm belief or conviction that the matter that must be proven is true, we must




                                          28
hold the evidence to be legally insufficient and render judgment in favor of the

parent. Id.

      When conducing a factual sufficiency review in a termination case, we must

consider the entire record. In re Commitment of Stoddard, 619 S.W.3d 665, 674

(Tex. 2020); In re C.H., 89 S.W.3d 17, 25–26 (Tex. 2002). We assume “that the

factfinder resolved disputed evidence in favor of the finding if a reasonable

factfinder could do so.” In re Commitment of Stoddard, 619 S.W.3d at 674 (citing

In re J.F.C., 96 S.W.3d at 266). We cannot “disregard” disputed evidence that a

reasonable factfinder could not have credited in favor of the finding.            In re

Commitment of Stoddard, 619 S.W.3d at 674. Rather, we must determine whether,

in light of the entire record, that evidence “is so significant that a factfinder could

not reasonably have formed a firm belief or conviction” that the finding was true.

Id. (quoting In re J.F.C., 96 S.W.3d at 266).

B.    Predicate Findings

      In her second, third, fourth, and fifth issues, Mother argues there is legally and

factually insufficient evidence supporting the trial court’s findings she engaged in

the predicate acts set forth in Texas Family Code Sections 161.001(b)(1)(D), (E),

(N), & (O). See TEX. FAM. CODE § 161.001(b)(1)(D), (E), (N), & (O).




                                          29
      1.     Applicable Law – Section 161.001(b)(1)(E)

      A court may terminate the parent-child relationship if the court finds by clear

and convincing evidence that (1) the parent has engaged in at least one statutory

predicate act and (2) termination is in the best interest of the child. In re N.G., 577

S.W.3d 230, 230 (Tex. 2019); see TEX. FAM. CODE § 161.001(b).

      Under Section 161.001(b)(1)(E), a parent’s rights may be terminated if clear

and convincing evidence establishes the parent “engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endangers the physical

or emotional well-being of the child.” TEX. FAM. CODE § 161.001(b)(1)(E). The

term “endanger,” as used in Section 161.001(b)(1)(E), means to expose to loss or

injury or to jeopardize a child’s emotional or physical health. See Tex. Dep’t of

Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see also Walker v. Tex.

Dep’t of Family & Protective Servs., 312 S.W.3d 608, 616 (Tex. App.—Houston

[1st Dist.] 2009, pet. denied). Section 161.001(b)(1)(E) requires “more than a single

act or omission; a voluntary, deliberate, and conscious course of conduct by the

parent is required.” In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth

2003, no pet.); see also Jordan v. Dossey, 325 S.W.3d 700, 723 (Tex. App.—

Houston [1st Dist.] 2010, pet. denied). Thus, the relevant inquiry is whether there is

evidence the parent engaged in a course of conduct that endangered the child’s

physical or emotional well-being. Jordan, 325 S.W.3d at 723 (citing In re R.D., 955


                                          30
S.W.2d 364, 368 (Tex. App.—San Antonio 1997, pet. denied)). “[E]ndangering

conduct is not limited to actions directed towards the child” and “may include the

parent’s actions before the child’s birth, while the parent had custody of older

children[.]” In re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009); see also In re T.G.R.-

M., 404 S.W.3d 7, 13 (Tex. App.—Houston [1st Dist.] 2013, no pet.). The danger

to the child may be inferred from parental misconduct, even if the conduct is not

directed at the child and the child suffered no actual injury. See Boyd, 727 S.W.2d

at 533 (stating although endanger means “more than a threat of metaphysical injury

or the possible ill effects,” “it is not necessary that the conduct be directed at the

child or that the child actually suffers injury”). A parent’s past endangering conduct

may support an inference that past conduct may recur and further jeopardize the

child’s present or future physical or emotional well-being. See In re R.W., 129

S.W.3d 732, 741 (Tex. App.—Fort Worth 2004, pet. denied).

      “As a general rule, conduct that subjects a child to a life of uncertainty and

instability endangers the physical and emotional well-being of a child.” Id. at 739.

Evidence of a parent’s criminal conduct, convictions, and imprisonment may support

a finding of endangerment under Section 161.001(b)(1)(E) because such conduct

subjects a child to a life of uncertainty and instability. See In re S.R., 452 S.W.3d

351, 360 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (stating parent’s

conduct that subjects child to life of uncertainty and instability endangers child’s


                                         31
physical and emotional well-being); see also In re V.V., 349 S.W.3d 548, 554 (Tex.

App.—Houston [1st Dist.] 2010, pet. denied) (“Intentional criminal activity that

exposes a parent to incarceration is conduct that endangers the physical and

emotional well-being of a child.”) (citing Boyd, 727 S.W.2d at 533). A parent’s use

of illegal drugs may also support termination under Section 161.001(b)(1)(E)

because “it exposes the child to the possibility that the parent may be impaired or

imprisoned.” Walker, 312 S.W.3d at 617; see also In re J.O.A., 283 S.W.3d at 345.

      2.     Analysis

      Mother argues there is legally and factually insufficient evidence to support

the trial court’s finding that she engaged in the predicate acts set forth in Texas

Family Code Section 161.001(b)(1)(E) because (1) there is insufficient evidence that

Mother left Elliott unattended, (2) Mother’s criminal history predates Elliott’s birth

and “does not rise to level of violent conduct that should be required to constitute a

course of conduct that endangers a child’s physical or emotional well-being,”

(3) there is no evidence of ongoing drug use on Mother’s part, and (4) even if the

trial court believed Father’s testimony over Mother regarding the January 2018

incident in which she allegedly removed Elliott from Father at gunpoint, that

“constitutes only a single event and not a course of conduct as required for

termination under subsection (E).”




                                         32
      Mother pleaded guilty to (1) carrying a weapon in 2006 when a handgun was

found in her car for which she was sentenced to 10 days in jail, (2) theft in 2012 for

which she was sentenced to 2 days in jail, and (3) failing to identify herself to a peace

officer in 2015, for which she was sentenced to 15 days in jail.15 These convictions,

which occurred prior to Elliott’s birth, constitute endangering conduct for purposes

of establishing a course of conduct under Section 161.001(b)(1)(E). See J.O.A., 283

S.W.3d at 345 (stating endangering conduct “may include the parent’s actions before

the child’s birth”); In re V.V., 349 S.W.3d at 554 (stating endangering conduct

includes criminal activity because such activity exposes parent to incarceration)

(citing Boyd, 727 S.W.2d at 533).

      In June 2010, Mother pleaded guilty to the state jail felony offense of

endangering a child after she left her oldest child, two-year-old Evan, at home alone

with access to a firearm.      See In re J.O.A., 283 S.W.3d at 345 (recognizing

endangering conduct “may include the parent’s actions before the child’s birth, while

the parent had custody of older children”); see also Walker, 312 S.W.3d at 617

(“Evidence as to how a parent has treated another child or spouse is relevant

regarding whether a course of conduct under section 161.001(b)(1)(E) has been

established.”). Mother was initially placed on deferred adjudication for that offense,



15
      The charge for failing to identify herself to a peace officer stemmed from an incident
      in September 2014.
                                            33
but the deferred adjudication was revoked in 2010 and she was sentenced to six

months in state jail.

       In April 2015, the Department received a referral of neglectful supervision of

eight-year-old Evan and three-year-old Erik by Mother. The referral alleged that

Mother had left the boys alone at home while she was at work and the children were

found wandering in the apartment complex’s parking lot.16 See In re J.O.A., 283

S.W.3d at 345; Walker, 312 S.W.3d at 617. The boys’ paternal grandmother

received conservatorship as a result of the referral. Mother was also charged with

the state jail felony offense of abandoning a child with the intent to return as a result

of the incident.

       On March 1, 2016, less than one month after Elliott was born, Mother pleaded

guilty to the offense, received deferred adjudication, and was placed on community

supervision for four years. See In re V.V., 349 S.W.3d at 554 (stating endangering

conduct includes criminal activity because such activity exposes parent to

incarceration) (citing Boyd, 727 S.W.2d at 533). The terms of her community

supervision prohibited her from, among other things, committing illegal acts, using

any controlled substances, or possessing a firearm, and she was required to submit

to drug tests.



16
       Although the offense occurred in April 2015, Mother pleaded guilty and was placed
       on community supervision in March 2016.
                                           34
      In January 2018, Mother and two of her relatives went to Father’s friend’s

home and took Elliott from Father at gunpoint. The record reflects Mother was

charged with aggravated assault with a deadly weapon stemming from this incident.

The State moved to adjudicate guilt in May 2018 based in part on this incident and

the motion was still pending as of the date of trial.    According to Mother, she

retrieved Elliott with Father’s permission and Father, who was angry she brought

her brother with her to the home, retaliated against her by making a bogus claim to

the Department and the police. Mother testified that Father recanted, and the charges

were dismissed because Father refused to cooperate with the State. Father, however,

testified that Mother and her relatives took Elliott from him at gunpoint, and he

denied that he refused to cooperate. Father testified that he repeatedly called the

district attorney’s office and inquired about the status of the case after Mother was

charged. Based on Father’s testimony, the trial court could have found that Mother

not only violated the law by taking Elliott from Father by gunpoint, but she also

violated the terms of her community supervision by possessing a firearm and

committing the underlying illegal conduct, thus, subjecting herself to future

incarceration. See In re V.V., 349 S.W.3d at 554 (stating endangering conduct

includes criminal activity because such activity exposes parent to incarceration)

(citing Boyd, 727 S.W.2d at 533); see also Robinson, 89 S.W.3d at 686–87 (holding

parent’s violation of terms of community supervision constituted endangering


                                         35
conduct for purposes of Section 161.001(b)(1)(E)). Although Mother denied having

a firearm or taking Elliott against Father’s wishes, the trial court, as the sole arbiter

of witness credibility, was entitled to disbelieve Mother’s testimony and credit

Father’s testimony on this point. See In re J.O.A., 283 S.W.3d at 346 (recognizing

that factfinder, not appellate court, is sole arbiter of witness’s credibility and

demeanor); see generally In re T.G.R.-M., 404 S.W.3d at 15 (considering dismissed

criminal charges when accessing sufficiency of evidence supporting termination

under Section 161.001(b)(1)(E)).

      After Father contacted the Department about the January 2018 incident, the

Department opened an investigation. In February 2018, Mother submitted to a drug

test and her hair sample tested positive for cocaine. The Child Advocates report,

which was admitted into evidence without objection, reflects Mother also tested

positive for cocaine and marijuana in May 2018. Although Mother denied using

drugs and testified that she probably tested positive for cocaine because she handled

a lot of cash at work, the trial court was entitled to disbelieve her testimony. See In

re J.O.A., 283 S.W.3d at 346 (noting trial court’s role as arbiter of witness

credibility). Mother’s use of illegal drugs, as evidenced by her positive drug tests,

is another violation of the terms of her community supervision, thus, exposing her

to the likelihood of incarceration. See Robinson, 89 S.W.3d at 686–87 (identifying




                                           36
parent’s violation of terms of community supervision as endangering conduct for

purposes of Section 161.001(b)(1)(E)).

      In September 2018, the Department received another referral for negligent

supervision of Elliott by Mother stemming from allegations that Mother was

observed driving at a high rate of speed with three kids in the car and one of the

children was hanging out of the car’s window. Although Mother denied the incident

occurred, the trial court, as the sole arbiter of a witness’ credibility, was entitled to

disbelieve her testimony. See In re J.O.A., 283 S.W.3d at 346.

      In January 2019, the Department received another referral for negligent

supervision of Elliott by Mother, alleging Mother left two-year-old Elliott

unsupervised for approximately two hours in a car parked at the hotel where Mother

worked. At trial, Mother acknowledged that she left Elliott in the car, but she

disputed that she was gone long and testified that she only left him long enough to

go inside to get her check. The record reflects this was the third time Mother had

left one of her young children unsupervised.

      In March 2019, Mother was interviewed at ATF’s offices and, by her own

admission, she left her children at home alone with a handgun in a bathroom drawer.

She denied, however, that the gun was accessible to the children and testified that

she did not know if it was loaded. Even if there is no evidence that Elliott was left

alone at this time as Mother contends, as opposed to his other siblings, this evidence


                                           37
is nonetheless relevant for purposes of evaluating Mother’s sufficiency challenge

under Subsection E because “endangering conduct is not limited to actions directed

towards” the child. See id. at 345; see also Walker, 312 S.W.3d at 617 (“Evidence

as to how a parent has treated another child or spouse is relevant regarding whether

a course of conduct under section 161.001(b)(1)(E) has been established.”).

      In July 2019, Mother was indicted in federal court for three counts of robbery

and three counts of knowingly carrying, using, and brandishing a handgun, after she

allegedly robbed three people on November 13, 2018, November 17, 2018, and

January 6, 2019. The federal charges were pending as of trial and exposed her to the

further likelihood of incarceration. See In re V.V., 349 S.W.3d at 554 (stating

endangering conduct includes criminal activity because such activity exposes parent

to incarceration) (citing Boyd, 727 S.W.2d at 533).17

      Thus, the record reflects that Mother has a pattern of unsafe parenting,

including leaving her young children unsupervised on four occasions, with access to

handguns on two of those occasions. As a result of these incidents, Mother was

convicted of the state jail felony offenses of child endangerment and child

abandonment with intent to return, and Evan and Erik’s paternal grandmother was

given conservatorship of the boys. These state jail felony convictions are only part



17
      The record reflects that Mother was later convicted and sentenced to fourteen years’
      incarceration.
                                           38
of Mother’s extensive criminal history, which spans over thirteen years. All of

Mother’s criminal conduct, arrests, charges, and convictions constitute endangering

conduct because they exposed her to the likelihood of incarceration, and in some

cases, resulted in incarceration. Taken together, this evidence establishes that

Mother engaged in a course of conduct that endangered Elliott’s physical or

emotional well-being.     Jordan, 325 S.W.3d at 723 (stating evidence must

demonstrate voluntary, deliberate, and conscious course of conduct by parent).

      Mother argues there is insufficient evidence she left Elliott unattended, as

opposed to his siblings, because while she admitted that she had left her “children”

unattended three or four times, “the record is unclear as to whether she ever left

Elliott unattended.” Although she disputed the length of time Elliott was alone,

Mother admitted she left Elliott unsupervised in January 2019 in a car parked outside

of the hotel where she was employed. Furthermore, regardless of whether Mother

left Elliott unsupervised, as opposed to one of his siblings, such evidence is

nonetheless relevant with respect to whether she engaged in an endangering course

of conduct for purposes of Section 161.001(b)(1)(E). See In re J.O.A., 283 S.W.3d

at 345 (“[E]ndangering conduct is not limited to actions directed towards the child”

and “may include the parent’s actions before the child’s birth, while the parent had

custody of older children”).




                                         39
      With respect to her criminal history, Mother argues that she “does not have

the kind of criminal history that warrants a finding that she engaged in conduct that

endangered the child’s physical health or emotional development” because her four

convictions occurred before Elliott’s birth and three of her convictions are for

“low-level offenses” that resulted in minimal jail time. Endangering conduct,

however, includes conduct that occurred before the child was born. See id. (stating

“endangering conduct may include the parent’s actions before the child’s birth”).

While she admits she was also convicted in 2010 of the state jail felony offense of

child endangerment and was sentenced to six months in state jail, and she pleaded

guilty in 2015 to the state jail felony offense of abandoning a child with the intent to

return, for which she received deferred adjudication with a period of community

supervision for four years, Mother contends “[t]hese are not violent crimes, nor was

any child injured in any of them.”          Mother’s argument is not persuasive.

Endangering conduct need not be violent or result in harm or injury to a child, it

must only expose the child to loss, injury, or jeopardy. See Boyd, 727 S.W.2d at 533

(stating although endanger means “more than a threat of metaphysical injury or the

possible ill effects,” “it is not necessary that the conduct be directed at the child or

that the child actually suffers injury”). Furthermore, even non-violent, misdemeanor

offenses, and arrests for criminal conduct that do not result in conviction will support

a finding of endangerment. See In re V.V., 349 S.W.3d at 554 (stating endangering


                                          40
conduct includes criminal activity because such activity exposes parent to

incarceration) (citing Boyd, 727 S.W.2d at 533); see also In re T.G.R.-M., 404

S.W.3d at 15 (“Although the charges stemming from these two arrests were

ultimately dismissed, each time the mother was jailed, she was absent from T.G.R.-

M.’s life and was not able to provide for T.G.R.-M.’s physical and emotional

needs.”).

      Mother also argues there is no evidence of ongoing drug use on her part. The

record reflects Mother tested positive for cocaine in February 2018 and positive for

cocaine and marijuana in May 2018 while the Department had a case pending against

her stemming from the January 2018 event when she allegedly removed Elliott from

Father’s care at gunpoint. A parent’s use of illegal drugs constitutes endangering

conduct under Subsection E because “it exposes the child to the possibility that the

parent may be impaired or imprisoned.” Walker, 312 S.W.3d at 617; see also In re

J.O.A., 283 S.W.3d at 345. In this case, Mother’s positive drug tests occurred during

a prior investigation by the Department and while she was also on community

supervision for the 2015 offense of child abandonment. Mother’s drug use violated

the terms of her community supervision and thus constitutes endangering conduct

for purposes of Section 161.001(b)(1)(E). See Robinson, 89 S.W.3d at 686–87

(stating parent’s violation of terms of community supervision is endangering

conduct under Section 161.001(b)(1)(E)). Although not “ongoing,” Mother’s past


                                         41
drug use is nevertheless part of a course of conduct that endangered Elliott’s

well-being because it exposed Mother to future jail time. See Walker, 312 S.W.3d

at 617.

      Finally, Mother acknowledges there is some evidence that, if believed,

establishes she removed Elliott from Father’s possession at gunpoint in January

2018. She argues, however, that evidence of a single incident of endangering

conduct is insufficient to support a finding under Section 161.001(b)(1)(E). While

we agree with Mother that there must be evidence of an ongoing course of conduct,

as opposed to a single event, to support a finding under Subsection E, we disagree

that the January 2018 event is the only evidence of endangering conduct in this case.

See Jordan, 325 S.W.3d at 723 (stating evidence must demonstrate voluntary,

deliberate, and conscious course of conduct by parent). As previously discussed, the

record reflects that among other things, Mother has a pattern of leaving her young

children, including Elliott, unsupervised and, on at least two occasions, with access

to firearms.

      Viewing the evidence in the light most favorable to trial court’s finding, we

conclude the trial court could have formed a firm belief or conviction that Mother

engaged in conduct or knowingly placed Elliott with persons who engaged in

conduct that endangered his physical or emotional well-being in violation of Section

161.001(b)(1)(E). See In re J.F.C., 96 S.W.3d at 266. Further, in view of the entire


                                         42
record, we conclude that the disputed evidence is not so significant as to prevent the

trial court from forming a firm belief or conviction that Mother engaged in conduct

or knowingly placed Elliott with persons who engaged in conduct that endangered

his physical or emotional well-being in violation of Section 161.001(b)(1)(E). In re

J.F.C., 96 S.W.3d at 266; see also In re Commitment of Stoddard, 619 S.W.3d at

674.

       Because we conclude the evidence is legally and factually sufficient to support

the trial court’s finding under Section 161.001(b)(1)(E), we need not address

Mother’s arguments that the evidence is legally and factually insufficient to support

the trial court’s finding under Sections 161.001(b)(1)(D), (N), and (O). See In re

A.V., 113 S.W.3d at 362 (stating only one predicate finding is necessary).

       We overrule Mother’s second, third, fourth, and fifth issues.

C.     Best Interest of Child

       In her sixth issue, Mother argues there is legally and factually insufficient

evidence supporting the trial court’s finding that termination of her parental rights

was in Elliott’s best interest. See TEX. FAM. CODE § 161.001(b)(2).

       1.     Applicable Law

       The purpose of the State’s intervention in the parent-child relationship is to

protect the best interests of the children, not to punish parents for their conduct. In

re A.V., 113 S.W.3d at 361. There is a strong presumption that the best interest of a


                                          43
child is served by keeping the child with a parent. In re R.R., 209 S.W.3d 112, 116

(Tex. 2006); In re D.R.A., 374 S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.]

2012, no pet.). But there is also a presumption that the permanent placement of a

child in a safe environment is in the child’s best interest. TEX. FAM. CODE

§ 263.307(a); see also In re B.J.C., 495 S.W.3d 29, 35 (Tex. App.—Houston [14th

Dist.] 2016, no pet.) (noting child’s need for permanence through establishment of

stable, permanent home is paramount consideration in best-interest determination).

      To determine whether parental termination is in a child’s best interest, courts

may consider the following non-exclusive factors: (1) the desires of the child; (2) the

present and future physical and emotional needs of the child; (3) the present and

future emotional and physical danger to the child; (4) the parental abilities of the

persons seeking custody; (5) the programs available to assist those persons seeking

custody in promoting the best interest of the child; (6) the plans for the child by the

individuals or agency seeking custody; (7) the stability of the home or proposed

placement; (8) acts or omissions of the parent that may indicate the existing parent-

child relationship is not appropriate; and (9) any excuse for the parent’s acts or

omissions. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). We may also

consider the statutory factors set forth in Texas Family Code Section 263.307,

including: (1) the child’s age and physical and mental vulnerabilities; (2) whether

there is a history of abusive or assaultive conduct by the child’s family or others who


                                          44
have access to the child’s home; (3) the willingness and ability of the child’s family

to seek out, accept, and complete counseling services and to cooperate with and

facilitate an appropriate agency’s close supervision; (4) the willingness and ability

of the child’s family to effect positive environmental and personal changes within a

reasonable period of time; (5) whether the child’s family demonstrates adequate

parenting skills, including providing the child with minimally adequate health and

nutritional care, a safe physical home environment, and an understanding of the

child’s needs and capabilities; and (6) whether an adequate social support system

consisting of an extended family and friends is available to the child. TEX. FAM.

CODE § 263.307(b); In re R.R., 209 S.W.3d at 116.

      This list of factors is not exhaustive, and evidence is not required on every

factor to support a finding that termination of parental rights is in the child’s best

interest. Id.; In re D.R.A., 374 S.W.3d at 533. Courts may consider circumstantial

evidence, subjective factors, and the totality of the evidence as well as direct

evidence when conducting a best-interest analysis. See In re E.D., 419 S.W.3d 615,

620 (Tex. App.—San Antonio 2013, pet. denied). Evidence supporting termination

under one of the predicate grounds listed in Section 161.001(b)(1) may also be

considered in support of a finding that termination is in the best interest of the child.

See In re C.H., 89 S.W.3d at 28 (holding same evidence may be probative of both

Section 161.001(b)(1) grounds and best interest).         A parent’s past conduct is


                                           45
probative of his future conduct when evaluating the child’s best interest. See In re

O.N.H., 401 S.W.3d 681, 684 (Tex. App.—San Antonio 2013, no pet.); see also

Jordan, 325 S.W.3d at 724.         A factfinder may also infer that past conduct

endangering the well-being of a child may recur in the future if the child is returned

to the parent when assessing the best interest of the child. See In re D.M., 452

S.W.3d 462, 471 (Tex. App.—San Antonio 2014, no pet.).

      2.     Analysis

      Multiple factors support the trial court’s finding that termination of Mother’s

parental rights was in Elliott’s best interest, the first of which is Mother’s lengthy

history with the Department regarding Elliott and her two oldest children. In 2010,

Mother left Elliott’s half-brother, who was two years old at the time, at home alone

with access to a firearm. In 2015, Mother left Elliott’s two older half-brothers at

home alone when they were eight years old and three years old, and the children

were found wandering in the apartment complex’s parking lot. Despite being

convicted of state jail felony offenses for these incidents and losing custody of two

of her children because of the 2015 occurrence, in January 2019 Mother nevertheless

left two-year-old Elliott unsupervised in a car in the parking lot of a hotel for almost

two hours and in March 2019, Mother left her children at home alone with access to

a firearm when she was being interviewed at the ATF’s offices. The 2019 events

and the September 2018 incident when Mother was observed speeding with three


                                          46
children in her car, and one child hanging out the window, occurred while this case

was pending. Notably, the Department opened the case in January 2018 after Mother

removed Elliott from Father’s possession by gunpoint. These facts, which also

support a finding of endangerment under Subsection E of the Family Code, establish

a pattern of conduct demonstrating Mother’s inability or unwillingness to provide

safety and stability for her young children.       See Holley, 544 S.W.2d at 372

(recognizing stability of home, ability to provide for child’s current and future

physical and emotional needs, parental ability of persons seeking custody, and acts

or omissions by parent indicating parent-child relationship is not appropriate as best-

interest factors); see also In re C.H., 89 S.W.3d at 28 (stating evidence supporting

predicate finding may be probative of best-interest determination); In re S.G.S, 130

S.W.3d 223, 238 (Tex. App.—Beaumont 2004, no pet.) (stating factfinder could

infer from actual neglect of one child that physical and emotional well-being of other

children was also jeopardized).

      Elliott was six years old when the trial court rendered its final decree

terminating Mother’s parental rights. In light of Mother’s pattern of leaving Elliott

and her other young children unsupervised, Elliott’s young age also weighs in favor

of termination of Mother’s rights. See In re A.L.B., No. 01-17-00547-CV, 2017 WL

6519969, at *5 (Tex. App.—Houston [1st Dist.] 2017, pet. denied) (mem. op.)

(stating young ages of the children—five and six years old—rendered them


                                          47
vulnerable if left with parent unable or unwilling to protect them or attend to their

needs).

      Mother’s continued criminal conduct also supports the trial court’s finding

that termination of her parental rights was in Elliott’s best interest. See In re V.V.,

349 S.W.3d at 554 (stating intentional criminal activity that exposes parent to

incarceration is conduct that endangers child’s physical and emotional well-being).

The record reflects Mother pleaded guilty to the state jail felony offense of

endangering a child in 2010 and abandoning a child with intent to return in 2015.

She was eventually sentenced to six months in state jail for the 2010 offense and,

although she had been placed on deferred adjudication with respect to the 2015

offense, the State filed a motion to adjudicate guilt with respect to that charge in

May 2018. The motion to adjudicate was pending at the time of trial. Mother also

pleaded guilty to (1) carrying a weapon in 2006 when a handgun was found in her

car, (2) theft in 2012, and (3) failing to identify herself to a peace officer in 2015.

See In re D.M., 58 S.W.3d 801, 814 (Tex. App.—Fort Worth 2001, no pet.) (noting

evidence of parent’s inability to maintain lifestyle free from arrests and

incarcerations is relevant to best-interest determination); see also In re E.C., No. 02-

20-00022-CV, 2020 WL 2071755, at *7 (Tex. App.—Fort Worth Apr. 30, 2020, no

pet.) (mem. op.) (stating child is subjected “to ongoing uncertainty regarding who




                                          48
will take care of him” when “parent repeatedly commits criminal acts that subject

the parent to incarceration”).

      Most recently, Mother was in a federal detention center at the time of trial

because she had been indicted for robbery after she allegedly robbed hotel

employees while knowingly carrying, using, and brandishing a handgun. Mother

was also charged with the felony offense of aggravated assault with a deadly weapon

after she allegedly removed Elliott from Father’s care at gunpoint in January 2018,

but the charge was later dismissed. Although the federal charges were pending as

of trial and the aggravated assault charge did not result in a conviction, these charges

are nevertheless relevant for purposes of determining whether the termination of

Mother’s parental rights is in Elliott’s best interest. See In re T.G.R.-M., 404 S.W.3d

at 15 (concluding that although criminal charges were ultimately dismissed, each

time mother was jailed she was absent from child’s life and unable to provide for

child’s physical and emotional needs).

      With respect to the plans for placement by the parties seeking custody, the

record reflects that Elliott was in therapy and living in a foster home when Mother’s

trial took place. Clark and Roy confirmed that although it was a non-adoptive

placement, Elliott’s foster home was meeting all of Elliott’s emotional and physical

needs and his foster parent would keep him long-term until the Department found a

permanent placement for the child. By the time Father’s new trial commenced, the


                                          49
Department believed it was in Elliott’s best interest to place Elliott with Valerie, the

mother of one of Elliott’s half-siblings. Clark, Roy, and Valerie testified that Elliott

was well bonded with Valerie and her family and he was excited about living with

them. When Elliott visited with Valerie’s family, he did not want to leave. The

Department did not have any concerns about Valerie’s ability to meet Elliott’s

current and future emotional and physical needs and provide a safe, and stable home

for Elliott.

       Even excluding the evidence of Elliott’s placement with Valerie, this factor

would still support the court’s best-interest finding because the trial court could have

reasonably determined that the Department’s plan to keep Elliott in foster care while

it searched for the best placement was superior to Mother’s plan to place Elliott with

David immediately. Even though Elliott was “well bonded” with Mother and his

younger sister who lived with David, David’s home study had been approved and,

at that time, the Department favored placing Elliott with David, the Department and

Child Advocates were still concerned about David’s ability to protect Elliott from

Mother in the event she was released from prison. Although Mother testified that

she would follow the court’s rules with respect to access to Elliott if Elliott were

placed with David, Mother admitted she had a habit of not following the rules, and

as the arbiter of witness credibility, the trial court was at liberty to disbelieve her




                                          50
testimony. See In re J.O.A., 283 S.W.3d at 346 (recognizing that factfinder, not

appellate court, is sole arbiter of witness’s credibility and demeanor).

      Although Mother testified that she completed her family plan and denied she

ever refused to work all of her services, Clark testified that Mother had not

completed her plan before she was arrested in July 2019, and the record reflects

Mother refused to comply with the Department’s plan in 2018. The trial court could

have credited Clark’s testimony and the record over Mother’s testimony and

concluded that Mother had not fully availed herself of the services offered to her

while the case was pending. See Holley, 544 S.W.2d at 372 (recognizing services

available to persons seeking custody as best-interest factor); see TEX. FAM. CODE

§ 263.307(b) (recognizing willingness and ability of child’s family to seek out,

accept, and complete counseling services and to cooperate with and facilitate

appropriate agency’s close supervision as best-interest factor).

      With respect to excuses for parent’s acts or omissions, Mother argues that she

left her children at home alone because she was a single mother who did not have

anyone available to care for the children while she was at work. She explained that

unlike in the past, her children were older, and she now has “stable support” to help

overcome those adversities. Elliott, however, was only four years old at the time of

Mother’s trial in 2020 and unable to be left unsupervised. To the extent Mother is

referring to David as her current stable support system, the record reflects David and


                                          51
Mother were together while this case was pending, including in March 2019 when

by her own admission, she left the children at home alone with access to a handgun.

See Holley, 544 S.W.2d at 371–72 (recognizing excuses for parent’s acts or

omissions as factor for purposes of best-interest analysis).

      Viewing the evidence in the light most favorable to trial court’s finding, we

conclude the trial court could have formed a firm belief or conviction that

termination of Mother’s parental rights was in Elliott’s best interest. See In re J.F.C.,

96 S.W.3d at 266. Further, in view of the entire record, we conclude that the disputed

evidence is not so significant as to prevent the trial court from forming a firm belief

or conviction that termination of Mother’s parental rights was in Elliott’s best

interest. Id.; see also In re Commitment of Stoddard, 619 S.W.3d at 674.

      We overrule Mother’s sixth issue.

                                   Conservatorship

      In her seventh issue, Mother argues the trial court abused its discretion by

(1) naming Valerie as Elliott’s sole managing conservator in the May 10, 2022

decree, and (2) not naming Mother as a possessory conservator because the evidence

supporting the finding required by Texas Family Code Section 153.131 is legally

and factually insufficient. See TEX. FAM. CODE § 153.131(a) (requiring trial court to

appoint “parent” as managing conservator “unless the court finds that appointment

of the parent or parents would not be in the best interest of the child because the


                                           52
appointment would significantly impair the child’s physical health or emotional

development”).

      Conservatorship determinations are reviewed for an abuse of discretion and

will be reversed only if the decision is arbitrary and unreasonable. In re J.A.J., 243

S.W.3d 611, 616 (Tex. 2007); In re J.D.G., 570 S.W.3d at 856. An order terminating

the parent-child relationship divests a parent of legal rights and duties with respect

to the child. See TEX. FAM. CODE § 161.206(b); see also In re J.D.G., 570 S.W.3d

at 856. Once we overrule a parent’s challenge to an order terminating her parental

rights, the trial court’s appointment of the Department or another person as the

child’s sole managing conservator may be considered a “consequence of the

termination.” In re A.S., 261 S.W.3d 76, 92 (Tex. App.—Houston [14th Dist.] 2008,

pet. denied); see also In re J.D.G., 570 S.W.3d at 856.

      Because we have overruled Mother’s challenges to the portion of the trial

court’s decree terminating her parental rights, the decree divested Mother of her

legal rights and duties related to Elliott. See TEX. FAM. CODE § 161.206(b); In re

J.D.G., 570 S.W.3d at 856. Consequently, Mother lacks standing to challenge the

portion of the decree appointing Valerie as Elliott’s sole managing conservator. See

In re J.D.G., 570 S.W.3d at 856 (affirming termination of mother’s parental rights

and holding that mother, who had been divested of her legal rights to child, could

not challenge conservatorship determination).


                                         53
      Mother also argues the trial court erred by not appointing her as one of

Elliott’s possessory conservators. When a parent is not appointed as a sole or joint

managing conservator, Texas Family Code Section 153.191 requires trial courts to

appoint the parent as a possessory conservator “unless it finds that the appointment

is not in the best interest of the child and that parental possession or access would

endanger the physical or emotional welfare of the child.”         TEX. FAM. CODE

§ 153.191. Section 153.191, however, only applies to parents, and Mother’s parental

rights to Elliott were terminated. See TEX. FAM. CODE § 101.024(a) (stating

“parent,” as used in Family Code, “does not include a parent as to whom the parent-

child relationship has been terminated”); see also Z.A.R. v. Tex. Dep’t of Family &

Protective Servs., No. 14-20-00511-CV, 2020 WL 7866800, at *15 (Tex. App.—

Houston [14th Dist.] Dec. 31, 2020, pet. denied) (mem. op.) (overruling mother’s

argument trial court erred by not appointing her as child’s possessory conservator

because court failed to make requisite findings pursuant to Family Code Section

153.191 and noting “this section only applies to ‘a parent’ and Mother’s parental

rights to Bobby were terminated by the trial court”).

      We overrule Mother’s seventh issue.

                                    Conclusion

      We affirm the trial court’s decree of termination.




                                         54
                                             Veronica Rivas-Molloy
                                             Justice


Panel consists of Justices Kelly, Rivas-Molloy, and Guerra.




                                        55